Case 7:20-cr-00083-CS Document 46 Filed 06/14/21 Page 1of1
Case 7:20-cr-00083-CS Document 45 Filed 06/10/21 Page 1 of 1

iO ENDORSED
| GEN? CALHOUN & LAWRENCE, LLP

ATTORNEYS AT LAW
8! MAIN STREET

 

 

SUITE 504
WHITE PLAINS, NEW YORK IO6GOI
CLINTON W. CALHOUN, IIl* (i914) 946-5900
KERRY A. LAWRENCE®®
FAX (914) 946-5906

REBECCA R, BROWN*®*®
*ALSO AOMITTED IN VA & OC June 10 2021

>

**ALSO ADMITTED IN CT
. Application Granted (Denied

BY ECF So Ordered.
Honorable Cathy Seibel

United States District Judge _(Mithy Laket
United States Courthouse So
i DJ.
300 Quarropas Street Cathy Seibel, U.S
6 /u/2t |

White Plains, NY 10601 Dated:

Re: United States v. Maurisio Stewart |
20 Cr. 83 (CS)

Dear Judge Seibel:

This letter is submitted to request an adjournment of the sentencing of Mr. Stewart,
presently scheduled for June 29, to August 3 at 11:45 a.m. The Government consents to this
application.

Yesterday I received a draft mitigation report from Nancy Tricamo, LCSW, the
mitigation specialist who had been working to assist me in preparing for Mr. Stewart’s
sentencing. The preparation of her report was delayed due to a myriad of difficulties she had
over the last months in having access to meet with Mr. Stewart both virtually and in person.
These problems were a result of several issues at the Orange County Jail, none of which were the |
fault to Ms. Tricamo or Mr. Stewart. Now that the draft report is prepared I need to review it and
have Mr. Stewart review it as well. As a result | am asking that Mr. Stewart’s sentencing be
adjourned,

Respectfully submitted,
Kevin pr Ce
Kerry A. Lawrence

cc: AUSA Nicholas Bradley (vie ECF and email)
